NICHOLS, Justice.
The Defendant, William McGouldrick, appeals from the judgment of conviction entered in Superior Court (Aroostook County) after a jury had on January 27, 1986, found him guilty on three counts of gross sexual misconduct, all involving a step-granddaughter. The issue on appeal is whether in each instance there was sufficient evidence that the 14-year-old prosecutrix submitted as a result of compulsion by the 60-year-old Defendant.
Although the record before us fails to support a finding of compulsion as to Counts II and III, there was evidence adduced on Count I upon which a jury could rationally conclude that the prosecutrix submitted to the Defendant as a result of “physical force, a threat of physical force or a combination thereof [that rendered her] unable to physically repel the [Defendant].” 17-A M.R.S.A. § 251(1)(E) (1983).
The entry is:
Judgment on Count I affirmed.
Judgment on Counts II and III vacated; remanded for entry of judgment of acquittal on Counts II and III.
All concurring.